DETAILED ACTION
The following is a first action on the merits of application serial no. 17/373368 filed 7/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/7/21 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
-“a means for providing a consistent lock-up time of the clutch, the consistent lock-up time comprising a time commencing with a clutch torque request time and ending with a clutch lock-up event. (acts performing function)” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but could be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: -a clutch characterization logic (generic placeholder) configured to interpret a clutch torque profile (function) claims 1 and 8. However, the generic placeholder “logic” is a well known software structure terminology in the computer arts and isn’t being considered under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further the remaining claims that use the term “logic” are also not being considered under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 9-12 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims above recite limitations pertaining to dynamically providing true or relative torque values in relation to gear mesh force to deal with torsional vibration by way of active or reactive damping oscillation compensation. However, it is unclear as to where descriptive support in the original disclosure as filed can be found for the limitations, please clarify.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
-The claims above recite limitations pertaining to dynamically providing true or relative torque values in relation to gear mesh force to deal with torsional vibration by way of active or reactive damping oscillation compensation. However, it is unclear as to where descriptive support in the original disclosure as filed can be found for the limitations, please clarify.
-Claims 3 and 10 recites the limitation "the dynamic provision" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claims 4 and 11 recites the limitation "the adaptation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanakiev et al 9933069. As to claim 1, Yanakiev discloses an apparatus, comprising: a clutch characterization logic (Figures 4-6) configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of a clutch of a transmission (via physical system and 120) and a clutch torque value (via 122,124); a clutch control logic configured to command a position of a progressive actuator (via 116) operationally coupled to the clutch, wherein a position of the progressive actuator corresponds to a position of the clutch, in response to a clutch torque reference value (via 112) and the clutch torque profile; the clutch characterization logic further configured to interpret a second position of the progressive actuator (via physical system and 120) and an indicated clutch torque (via 122, 124), and to update the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque (describes updating as well known in the art at column 7, lines 29-33; via 128 reduces torque error and causes updating of 122); and a means for providing a consistent lock-up time of the clutch (Figures 2, 3, column 6, line 43 to column 7, line 5 and column 8, line 50 to column 9, line 11), the consistent lock-up time comprising a time commencing with a clutch torque request time (via 100 which is start of shift command) and ending with a clutch lock-up event (via 118 which is indication of end of shift).

As to claim 8, Yanakiev discloses a system, comprising: a transmission having a clutch (i.e., 28) configured to selectively decouple an input shaft of the transmission from a prime mover (column 1, lines 53-56 describes clutch can be a lock up clutch); a progressive actuator (physical system) operationally coupled to the clutch, wherein a
position of the progressive actuator corresponds to a position of the clutch; a controller (84), comprising: a clutch characterization logic (Figures 4-6) configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of a clutch (via physical system and 120) and a clutch torque value (via 122, 124); a clutch control logic configured to command a position of a progressive actuator (via 116) in response to a clutch torque reference value (via 112) and the clutch torque profile; the clutch characterization logic further configured to interpret a position of the progressive actuator (via physical system and 120) and an indicated clutch torque (via 122, 124), and to update the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque (describes updating as well known in the art at column 7, lines 29-33; via 128 reduces torque error and causes updating of 122); and a mechanism for providing a consistent lock-up time of the clutch (Figures 2, 3, column 6, line 43 to column 7, line 5 and column 8, line 50 to column 9, line 11), the consistent lock-up time comprising a time commencing with a clutch torque request time (via 100 which is start of shift command) and ending with a clutch lock-up event (via 118 which is indication of end of shift).

As to claim 15, Yanakiev discloses a method, comprising: interpreting a clutch torque profile, the clutch torque profile providing a relation between a position of a clutch of a transmission (via physical system and 120) and a clutch torque value (via 122, 124); commanding a position of a progressive actuator (via 116) operationally coupled to the clutch, wherein a position of the progressive actuator corresponds to a position of the clutch, in response to a clutch torque reference value (via 112) and the clutch torque profile; interpreting a second position of the progressive actuator and an indicated clutch torque, and updating the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque (describes updating as well known in the art at column 7, lines 29-33; via 128 reduces torque error and causes updating of 122); and providing a consistent lock-up time of the clutch, the consistent lock-up time comprising a time commencing with a clutch torque request time (via 100 which is start of shift command) and ending with a clutch lock-up event (via 118 which is indication of end of shift).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 9-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakiev in view of Dreibholz et al 6969338. Yanakiev discloses the clutch logic dynamically providing a relative torque value, but not in relation to engagement force across gear mesh.
Dreibholz discloses a system having a clutch control and characterization logic (via descriptions for Figures 1 and 2) and shows that it is well known in the art to dynamically provide true or relative torque values (preset torque range, column 5, lines 4-11) in relation to an engagement force across a gear mesh (column 3, lines 46-65), wherein the dynamic provision is adapted to deal with torsional vibration (column 2, lines 22-53) by way of oscillation compensation (column 2, lines 52-53) by active damping or reactive damping (first and second vibrations created to cancel each other out, column 3, lines 46-59).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the logic in Yanakiev with dynamic true or relative torque values in relation to gear mesh force engagement in view of Dreibholz to prevent undesired vibrations at drive train output to avoid shift shock or backlash feeling to driver.

Claim(s) 6, 7, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakiev in view of DE 102013218113A1 (with machine translation).  Yanakiev discloses the clutch logic for controlling clutch operation, but doesn’t disclose a clutch wear value being generated.
DE discloses a system having a clutch control and characterization logic (abstract) and shows that it is well known in the art to generate a clutch wear value wherein engagement response is modified based on the value (page 3, lines 30-45 in machine translation describes that clutch engagement is readjusted based on wear exceeding a predetermined value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the logic in Yanakiev with clutch wear value control in view of DE to prevent clutch failure during operation which increases operating efficiency of drive train.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11047472. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent encompasses the recitations of the indicated claims of the present invention as follows: (at least claim 5 of patent is bolded below to show common scope),
-A transmission comprising: an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator configured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the shift actuator is mounted on an exterior wall of a housing, and wherein the countershaft and the main shaft are at least partially positioned within the housing; a progressive actuator operationally coupled to a clutch, wherein a position of the progressive actuator corresponds to a position of the clutch; the clutch configured to selectively decouple the prime mover from the input shaft; a means for providing a consistent lock-up time of the clutch, the consistent lock-up time comprising a time commencing with a clutch torque request time and ending with a clutch lock-up event; a controller, comprising: a clutch characterization logic configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the progressive actuator in response to a clutch torque reference value and the clutch torque profile; wherein the clutch characterization logic is further configured to: interpret a position of the progressive actuator and an indicated clutch torque, and update the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque; and wherein the clutch torque profile further comprises a first clutch engagement position value and a second clutch engagement position value, and wherein the clutch characterization logic is further configured to utilize the first clutch engagement position value as a maximum zero torque position, and to utilize the second clutch engagement position value as a minimum significant engagement torque position.


Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11060607. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent encompasses the recitations of the indicated claims of the present invention as follows: (at least claim 1 of patent is bolded below to show common scope),
-An apparatus comprising: a clutch characterization logic configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of a clutch of a transmission and a clutch torque value; a clutch control logic configured to command a position of a progressive actuator operationally coupled to the clutch, wherein a position of the progressive actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the clutch torque profile; the clutch characterization logic further configured to interpret a position of the progressive actuator and an indicated clutch torque, and to update the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque; a means for providing a consistent lock-up time of the clutch, the consistent lock-up time comprising a time commencing with a clutch torque request time and ending with a clutch lock-up event; a vehicle environment logic configured to perform an operation a) to interpret a motive torque value, a vehicle grade value, and a vehicle acceleration value; a mass estimation logic configured to perform an operation b) to determine a first correlation comprising a first correlation between the motive torque value and the vehicle grade value, a second correlation between the motive torque value and the vehicle acceleration value, and a third correlation between the vehicle grade value and the vehicle acceleration value; wherein the mass estimation logic is further configured to perform an operation c) to adapt an estimated vehicle mass value, an estimated vehicle drag value, and an estimated vehicle effective inertia value in response to the first correlation, the second correlation, and the third correlation; a model consistency logic to perform an operation d) to determine an adaptation consistency value, and in response to the adaptation consistency value, to adjust an adaptation rate of the adapting; and wherein the vehicle environment logic, the mass estimation logic, and the model consistency logics are further configured to iteratively perform operations a), b), c), and d) to provide an updated estimated vehicle mass value; and a launch characterization logic configured to interpret at least one launch parameter, the at least one launch parameter including the updated estimated vehicle mass value.


Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10859156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent encompasses the recitations of the indicated claims of the present invention as follows: (at least claims 16 and 20 of patent is bolded below to show common scope),
-A method, comprising: interpreting a clutch torque profile, the clutch torque profile providing a relation between a position of a clutch of a transmission and a clutch torque value; commanding a position of a progressive actuator operationally coupled to the clutch, wherein a position of the progressive actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the clutch torque profile; interpreting a position of the progressive actuator and an indicated clutch torque, and updating the clutch torque profile in response to the position of the progressive actuator and the indicated clutch torque; wherein the clutch torque profile comprises a first clutch engagement position value, and wherein the clutch control logic is further configured to utilize the first clutch engagement position value as a maximum zero torque position; and interpreting the clutch torque profile by performing a clutch first engagement position test, the clutch first engagement position test comprising: determining that an input shaft speed is zero, the clutch control logic positioning the clutch at the first clutch engagement position value, and comparing an acceleration of the input shaft speed of the transmission to a first expected acceleration value of the input shaft speed.
-20. The method of claim 16, further comprising providing a consistent lock-up time of the clutch, the consistent lock-up time comprising a time commencing with a clutch torque request time and ending with a clutch lock-up event.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Baldet et al 8041486 discloses a system and shows that it is well known in the art to control torsional vibration caused by gear shifting using oscillation compensation in the form of active damping (abstact).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 13, 2022